Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 12 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a dolly assembly comprising: a frame, the frame being shaped and sized such that the frame is complementary to a base of load, wherein the frame is configured for positioning of the load thereupon, the frame comprising: a pair of C-channels, the C-channels being upward facing and positioned in parallel defining a first side and a second side of the frame, a first plate engaged to each C-channel at a forward end thereof and extending therebetween, a second plate engaged to each C-channel at a rearward end thereof and extending therebetween, the second plate extending past the second side of the frame; an axle engaged to a back of the frame and extending from the first side of the frame past the second side thereof, the axle comprising a first shaft engaged to a first end of the second plate and a second shaft engaged to a second end of the second plate; a pair of wheels, each wheel being engaged to a respective opposed end of the axle, the wheels being rotationally and singly engaged to the first shaft and the second shaft; a handle engaged to and extending perpendicularly from the frame, the handle extending from the back proximate to the second side of the frame, wherein the handle is configured for grasping in a hand of a user, positioning the user for tilting the frame such that a center of mass of the load is positioned above the axle, and such that a forward view of the user is not blocked by the load, the handle comprising a first rod and a second rod, the first rod being engaged to the frame and extending substantially perpendicularly therefrom, the second rod being engaged to the first rod distal from the frame and extending bidirectionally therefrom, such that the second rod is parallel to the back of the frame, the first rod comprising square tubing, the second rod comprising round tubing; a fastener engaged to the handle and being configured for engaging a power cord, such that the power cord is engaged to the handle in a coiled configuration, the fastener comprising a pair of hooks engaged singly to the handle proximate to an upper end and a lower end thereof, the hooks being opposingly positioned, wherein the pair of hooks is configured for wrapping of the power cord therearound; and a leveling unit engaged to and extending perpendicularly from the frame proximate to a front thereof, such that the leveling unit and the wheels are configured for supporting the frame in a substantially horizontal configuration, the leveling unit comprising a pair of posts, the posts being positioned singly proximate to the first side and the second side of the frame, the leveling unit comprising a crossbeam engaged to and extending between the posts distal from the frame, such that the crossbeam is positioned for stabilizing the posts relative to the frame, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a crossmember engaged to and extending between the C-channels, the crossmember being positioned substantially equally distant from the rearward ends and the forward ends of the C-channels, and a brace engaged to and extending angularly between the second plate and the second side of the frame as required by Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claims 1 and 2, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the frame comprising a crossmember engaged to and extending between the C-channels, the crossmember being positioned substantially equally distant from the rearward ends and the forward ends of the C-channels as required by Claim 3, the frame comprising a brace engaged to and extending angularly between the second plate and the second side of the frame as required by Claim 4 or the axle comprises a first shaft engaged to a first end of the second plate and a second shaft engaged to a second end of the second plate; and the wheels being rotationally and singly engaged to the first shaft and the second shaft as required by Claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (10,272,935) in view of Thiboutot (4,339,141).
Consider Claim 1, Jordan discloses a dolly assembly comprising: a frame (328), the frame being shaped and sized such that the frame is complementary to a base (334) of load (330), wherein the frame is configured for positioning of the load thereupon; an axle (108) engaged to a back of the frame and extending from a first side (82) of the frame past a second side (84) thereof; a pair of wheels (26), each wheel being engaged to a respective opposed end of the axle; a handle (322) engaged to and extending perpendicularly from the frame, the handle extending from the back proximate to the second side (84) of the frame, wherein the handle is configured (at 100) for grasping in a hand of a user, positioning the user for tilting the frame such that a center of mass of the load is positioned above the axle (Fig. 9, C8, L 44-49), and such that a forward view of the user is not blocked by the load (Fig. 9); and a leveling unit (154, 156) engaged to and extending perpendicularly from the frame proximate to a front thereof, such that the leveling unit and the wheels are configured for supporting the frame in a substantially horizontal configuration (Fig. 10).
Jordan does not specifically disclose that the handle is proximate to the second side of the frame.
Thiboutot discloses a handle (40) proximate to the second side of the frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jordan by comprising a handle proximate to a second side of the frame since it would be a simple substitution of one known element for another and would have yielded the expected result of allowing the user to grasp the grasp the cart and facilitate the movement of the cart.
Consider Claim 6, Jordan, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the handle comprises a first rod (86) and a second rod (94), the first rod being engaged to the frame and extending substantially perpendicularly therefrom, the second rod being engaged to the first rod distal from the frame and extending bidirectionally therefrom, such that the second rod is parallel to the back of the frame.
Consider Claim 7, Jordan, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the first rod (86) comprises square tubing (Fig, 12), the second rod comprising round tubing (Fig. 4).
Consider Claim 10, Jordan, as modified discloses all the features of the claimed invention, as described above, wherein the leveling unit comprises a pair of posts (42, 44), the posts being positioned singly proximate to the first side and the second side of the frame.
Claim(s) 2 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (10,272,935) in view of Thiboutot (4,339,141) and further in view of Zeitlin (4,407,521).
Consider Claim 2, Jordan, as modified discloses all the features of the claimed invention, as described above, but does not disclose wherein the frame comprises: a pair of C-channels, the C-channels being upward facing and positioned in parallel defining the first side and the second side of the frame; a first plate engaged to each C-channel at a forward end thereof and extending therebetween; and a second plate engaged to each C-channel at a rearward end thereof and extending therebetween, the second plate extending past the second side of the frame.
Zeitlin discloses wherein the frame (16) comprises: a pair of C-channels, the C-channels being upward facing and positioned in parallel defining the first side and the second side of the frame (C1, L 43-47); a first plate (front of frame 16) engaged to each C-channel at a forward end thereof and extending therebetween; and a second plate (22b) engaged to each C-channel at a rearward end thereof and extending therebetween, the second plate extending past the second side of the frame (at 22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jordan by comprising frame comprised of C-channels as claimed since it would be a simple substitution of one known element for another and would have yielded the expected result of allowing the cart to support a load.
Consider Claim 11, Jordan, as modified discloses all the features of the claimed invention, as described above, but does not disclose further including the leveling unit comprising a crossbeam engaged to and extending between the posts distal from the frame, such that the crossbeam is positioned for stabilizing the posts relative to the frame.
Zeitlin discloses the leveling unit comprising a crossbeam (16a) engaged to and extending between the posts distal from the frame, such that the crossbeam is positioned for stabilizing the posts relative to the frame.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jordan by further including a cross beam in order to allow for more secure placement on uneven or soft terrain. 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (10,272,935) in view of Thiboutot (4,339,141) and further in view of Greene (2012/0032408).
Consider Claim 8, Jordan, as modified discloses all the features of the claimed invention, as described above, but does not disclose further including a fastener engaged to the handle and being configured for engaging a power cord, such that the power cord is engaged to the handle in a coiled configuration.
Greene discloses a fastener (12) engaged to the handle (54) and being configured for engaging a power cord, such that the power cord is engaged to the handle in a coiled configuration (Para 0045).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jordan by including a fastener as claimed in order to allow an extension cord to be stored on the device conveniently.
Consider Claim 9, Jordan, as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the fastener (12) comprises a pair of hooks engaged singly to the handle proximate to an upper end and a lower end thereof, the hooks being opposingly positioned, wherein the pair of hooks is configured for wrapping of the power cord therearound (Fig. 2, Para 0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618